Citation Nr: 1638560	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1976 to March 1979 and from December 2003 to March 2005 with additional periods of service in the U.S. Army National Guard.  Among other awards, the Veteran received the Army Commendation Medal, National Defense Service Medal, and Global War on Terrorism Expeditionary Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In an August 2016 Informal Hearing Presentation (IHP), the Veteran, through his representative, asserted, as another theory of entitlement, that his obstructive sleep apnea may also be entitled to service connection as secondary to his service-connected diabetes mellitus, type II.  As such, the claim has been recharacterized as reflected on the title page.  

Following the June 2014 statement of the case, the Veteran submitted additional private medical evidence in support of his claim.  The Veteran filed his substantive appeal in June 2014.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's currently diagnosed obstructive sleep apnea (OSA) is etiologically related to his active duty service.  



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting service connection for OSA, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

The Veteran contends that his OSA, which was diagnosed two months after returning from deployment, developed during his second period of active duty service.  Alternatively, the Veteran asserts that his OSA was caused or aggravated by his service-connected diabetes mellitus, type II.  See January 2012, March 2012, and April 2012 statements, July 2014 VA Form 646, and August 2016 IHP.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records during his first period of active duty service from March 1976 to March 1979 do not document any findings related to any complaints, treatment, or diagnosis for sleep problems.  

From September 1980 to May 2003, service treatment records from the Veteran's service in the U.S. Army National Guard do not document any findings related to any complaints, treatment, or diagnosis for sleep problems.  

Available treatment records from the Veteran's second period of active duty service from December 2003 to March 2005 do not document any findings related to any complaints, treatment, or diagnosis for sleep problems.  

In April 2005, one month after his discharge, the Veteran sought treatment for snoring, which his private treating physician noted was possible OSA.  See April 2005 treatment record.  A May 2005 polysomnogram report documents that the Veteran reported symptoms of snoring and occasionally waking up gasping for air.  Following an objective sleep study, the Veteran was diagnosed with OSA.  In June 2005, the Veteran returned for a titration study to be outfitted for a CPAP (continuous positive airway pressure) machine.  

In April 2012, the Veteran provided a statement from his private treating physician, Dr. G.F., Jr., a board certified doctor of sleep medicine.  Dr. G.F., Jr. explained that the Veteran's June 2005 sleep study showed the presence of significant OSA and that the Veteran had recently returned from a deployment.  Dr. G.F., Jr. opined that it was obvious to him "that over time this patient did develop obstructive sleep apnea while in the military."  

In May 2016, the Veteran underwent another private sleep study, which documented that he continued to have OSA as previously documented.  

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's currently diagnosed OSA is etiologically related to his active duty service.  Although the Veteran did not report any sleep problems during his active duty service, the Veteran sought treatment for snoring one month after his discharge from service.  At his May 2005 sleep study, the Veteran reported snoring and occasionally waking up gasping for air.  He was subsequently diagnosed with significant OSA, as described by his private treating physician, only two months after his separation.  The Board finds that the April 2012 opinion of Dr. G.F., Jr. is the most probative evidence that the Veteran's current diagnosis for OSA developed during his active duty service, as it was based on a review of the objective findings and the physician's medical expertise.  Furthermore, the record does not include any medical evidence to the contrary.  Therefore, the Board concludes that the evidence is at least in equipoise that the Veteran's current OSA is etiologically related to his active duty service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for OSA is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


